DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/16/20, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (U.S. 2017/0355191 A1).
Mizutani et al. disclose the following claimed limitations:

    PNG
    media_image1.png
    557
    730
    media_image1.png
    Greyscale
Regarding independent Claim 1, a liquid storage container (Title) comprising: 
a discharge port member (62) including a discharge port (65) through which liquid stored in a storage portion (64, §0057 and Figs. 7-14) is discharged; 
a cover portion (65) configured to be attachable to the discharge port member and to be capable of opening and closing the discharge port (§0058 and Fig. 9); and 
a sealing portion (68) formed of a contact portion between the cover portion and the discharge port member (§0060 and Fig. 9), wherein 
the cover portion includes a groove structure (see ## 1-3 in modified Fig. 9, above) between an outer periphery of the cover portion and the sealing portion (e.g. §0084).
Regarding Claim 2, wherein the groove structure is arranged on a top face of an outer portion of the cover portion (103, §0084 and #1 in modified Fig. 9, above).
Regarding Claim 3, wherein the groove structure is arranged on a top face of an inner portion of the cover portion (##2-3 in modified Fig. 9, above).
Regarding Claim 4, wherein the groove structure is arranged both in a top face of an inner portion and a top face of an outer portion of the cover portion (## 1-3 in modified Fig. 9, above).
Regarding Claim 6, wherein the groove structure is formed discontinuously around the center of the cover portion (Fig. 13). 
Regarding Claim 8, wherein the groove structure has a polygonal shape (in cross-section, modified Fig. 9 above). 
Regarding Claim 9, wherein the cover portion and the discharge port member include thread structures, respectively, and the cover portion is attached to the discharge port member by the thread structures (§0059, modified Fig. 9 above).
Regarding Claim 10, wherein the cover portion includes a cylindrical structure, configured to be in contact with the discharge port member, directly below the groove structure (modified Fig. 9 above and Fig. 13). 
Regarding Claim 11, wherein a liquid stop valve (101) is provided inside the discharge port member, 
a protrusion (49) configured to open the liquid stop valve in closing the cover portion is provided inside the cover portion (§§0041, 0051, 0087-0094 and Figs. 1-3 and 14-16)
the protrusion opens the liquid stop valve in a state where the cover portion is attached to the discharge port member (best seen in Figs. 15-16).
Regarding Claim 12, wherein the liquid storage container stores liquid with which a liquid tank of a liquid ejecting apparatus is replenished (§0069), 
the liquid ejecting apparatus configured to eject the liquid (1, §0027 and Fig. 1), and 
the discharge port member includes a recess portion configured to engage with a protruding portion (49) provided in the liquid tank (best seen in Figs. 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. 2017/0355191 A1).
Mizutani et al. disclose all claimed limitations except the following:
Regarding Claim 5, wherein the groove structure is formed continuously all around the center of the cover portion.
However, the ribs forming the grooves designated as ##2 and 3 in the modified Fig. 9 above are designed to seal the valve 101 and the seal member 68, respectively (§§0070 and 0060-0065, respectively). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the groove structure is formed continuously all around the center of the cover portion to the liquid storage container of Mizutani et al. to obtain the seal.
Regarding Claim 7, wherein the groove structure has a circular shape.
However, the ribs forming the grooves designated as ##2 and 3 in the modified Fig. 9 above are designed to seal the valve 101 and the seal member 68, respectively (§§0070 and 0060-0065, respectively). The seal is formed by parts having a circular shape (§§0062, 0066, 0077and Fig. 18) put in contact by rotating with the aid of threads (81, 69, §§0059-0066 and Fig. 8). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the groove structure has a circular shape to the liquid storage container of Mizutani et al. to obtain the seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853